The contract the police officers made with the city provides that they shall not be paid for extra services unless the bill for such services is approved by the marshal or the police commission. Their bill for serving the warrant has not been so approved, and there is no statute which provides that the city shall pay members of its police force for serving such warrants. It would be illegal, therefore, for the mayor to order this bill paid. Sampson v. Rochester, 60 N.H. 477; White v. Levant, 78 Me. 568.
Defendants' exception overruled.
All concurred. *Page 121